 

 

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

UNITED STATES DISTRICT COUR
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRI

(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or After November 1, 1987)

eer te
CLERK US DISTRICT COURT
SOUTHERN DIST RICT OF CAL EOUTY

yay 16 2019 |

  
  

Vv

FRANCISCO GONZALEZ-CARATACHEA (1)
Case Number: 3:18-CR-02833-AJB

Russom Gebreab
Defendant’s Attorney

 

REGISTRATION NO. 65079-298

oO -

THE DEFENDANT:

admitted guilt to violation of allegation(s) No. One, Two and Three

(J was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1-3 nvl, Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

May 13.2019 L2

of Sentence

 

 

N. ANTHONY J. BATTA:
UNITED STATES DIST JUDGE

 

 
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: FRANCISCO GONZALEZ-CARATACHEA (1) Judgment - Page 2 of 2
CASE NUMBER: 3:18-CR-02833-AJB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

12 months, with Six(6)Months to run Consecutive to Criminal Case#18cr5019-AJB AND Six(6)Months to run
Concurrent with Criminal Case #18cr5019,

OO

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
1 at A.M, on

 

 

 

CL) as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Burean of
Prisons:

L} onor before

Fl as notified by the United States Marshal.

L] as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

 

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:18-CR-02833-AJB
